Citation Nr: 0114371	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  95-09 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee, to include whether a timely substantive appeal 
was filed.

2.  Entitlement to service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness, to 
include whether a timely substantive appeal was filed.

3.  Entitlement to service connection for sleepy spells as a 
chronic disability resulting from an undiagnosed illness, to 
include whether a timely substantive appeal was filed.

4.  Entitlement to service connection for excessive sweating 
with exercise as a chronic disability resulting from an 
undiagnosed illness, to include whether a timely substantive 
appeal was filed.

5.  Entitlement to service connection for respiratory 
symptoms as a chronic disability resulting from an 
undiagnosed illness, to include whether a timely substantive 
appeal was filed.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from August 1990 to 
June 1991.  

This matter originally came before the Board of Veterans' 
Appeals (Board) from a May 1994 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
arthritis of the right knee; and a June 1994 rating decision 
of the Nashville, Tennessee, RO which denied service 
connection for fatigue, sleepy spells, excessive sweating 
when exercising, and respiratory symptoms as chronic 
disabilities resulting from an undiagnosed illness.  

The veteran's file was subsequently transferred to the 
Winston-Salem, North Carolina, RO.  

In a February 2000 decision, the Board remanded the above-
noted issues to the RO for a determination as to whether the 
veteran had filed a timely appeal in relation to these 
claims.  In a September 2000 rating decision, the RO 
concluded that the veteran had not filed timely appeals on 
these issues.  The veteran was provided a supplemental 
statement of the case in March 2000.  His accredited 
representative presented argument on his behalf in March 
2001.  


FINDINGS OF FACT

1.  Service connection for arthritis of the right knee was 
denied by the RO in a May 10, 1994, rating decision which was 
mailed to the veteran on May 12, 1994; the veteran filed a 
Notice of Disagreement with that decision which was received 
by the RO on October 26, 1994.  

2.  Service connection for fatigue, sleepy spells, excessive 
sweating when exercising, and respiratory symptoms as chronic 
disabilities due to an undiagnosed illness was denied by the 
RO in a June 10, 1994, rating decision which was mailed to 
the veteran on June 21, 1994; the veteran filed a Notice of 
Disagreement with that decision which was received by the RO 
on October 26, 1994.  

3.  A Statement of the Case pertaining to the issues was 
provided to the veteran on June 14, 1995; a cover letter 
advised him of the requirement of filing a Substantive 
Appeal, the time limit in which to submit the appeal, and 
instructions for requesting additional time.  

4.  By correspondence, dated June 21, 1995, the RO advised 
the veteran that it had erroneously advised him by its letter 
of June 14, 1995, that he was required to file a VA Form 9 
regarding the issue of service connection for breathing 
problems; the RO therein also conceded that a VA Form 9 as to 
the issue of service connection for breathing problems as a 
chronic disability resulting from undiagnosed illness had 
previously been filed and that there was not need to again 
file that document.  

5.  The veteran filed with the RO a Substantive Appeal 
pertaining to the issues of service connection for arthritis 
of the right knee and for fatigue, sleepy spells, and 
excessive sweating when exercising, as chronic disabilities 
due to an undiagnosed illness, on September 22, 1995.  


CONCLUSIONS OF LAW

1.  The veteran did not timely perfect an appeal as to his 
claim for service connection for arthritis of the right knee, 
and the Board does not have jurisdiction over an appeal on 
that claim.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.303 (2000).

2.  The veteran did not timely perfect an appeal as to his 
claim for service connection for fatigue as a chronic 
disability due to an undiagnosed illness, and the Board does 
not have jurisdiction over an appeal on that claim.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.303 
(2000).

3.  The veteran did not timely perfect an appeal as to his 
claim for service connection for sleeping spells as a chronic 
disability due to an undiagnosed illness, and the Board does 
not have jurisdiction over an appeal on that claim.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.303 
(2000).  

4.  The veteran did not timely perfect an appeal as to his 
claim for service connection for excessive sweating when 
exercising as a chronic disability resulting from an 
undiagnosed illness, and the Board does not have jurisdiction 
over an appeal on that claim.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.303 (2000).

5.  The veteran did timely perfect an appeal as to his claim 
for service connection for respiratory symptoms as a chronic 
disability due to an undiagnosed illness, and the Board has 
jurisdiction over an appeal on that claim.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Under cover of May 12, 1994, the RO provided the veteran with 
a copy of its rating decision dated May 10, 1994, in which it 
denied his claim for service connection for arthritis of the 
right knee.  A Notice of Disagreement (NOD) challenging the 
RO's May 1994 decision was received by the RO on October 26, 
1994.  

Under cover of June 21, 1994, the RO provided the veteran 
with a copy of its rating decision dated June 10, 1994, in 
which it denied his claims for service connection for 
fatigue, sleepy spells, excessive sweating when exercising, 
and respiratory symptoms as chronic disabilities due to an 
undiagnosed illness.  A NOD challenging the RO's June 1994 
decision was received by the RO on October 26, 1994.  

Also on October 26, 1994, a VA Form 9, Appeal to Board of 
Veterans' Appeals (also known as the "Substantive Appeal"), 
was received by the RO with respect to the issues denied by 
the RO in May 1994 as to his entitlement to service 
connection for arthritis of the back and a respiratory 
illness involving emphysema.

On June 14, 1995, the RO mailed a Statement of the Case (SOC) 
to the veteran with respect to the issues herein on appeal.  
A copy of a VA Form 9 was enclosed with the SOC.  The RO's 
transmittal letter warned of the deadline for submitting the 
Substantive Appeal, included a citation to the statute 
setting that deadline, and advised the veteran that he could 
ask for more time if it were required.  A copy of the SOC, 
and of the transmittal letter, was also sent to the veteran's 
representative.  

On June 21, 1995, the RO mailed to the veteran a Supplemental 
Statement of the Case (SSOC), along with correspondence, 
noting that the notice of June 14, 1995, had erroneously 
informed the veteran of the need to return a VA Form 9 on all 
six issues, as he has previously submitted a VA Form 9 
regarding his back and breathing disorders.  As a result, the 
veteran was advised that he was not required to file an 
additional Form 9 as to those issues, inclusive of the issue 
of service connection for breathing difficulties as a chronic 
disability resulting from undiagnosed illness.  The 
accompanying SSOC dealt solely with the issues of the 
veteran's entitlement to service connection for lower back 
degenerative disease and residuals of surgery, as well as 
chronic obstructive pulmonary disease with pulmonary fibrosis 
as due to an undiagnosed illness.

On September 22, 1995, the RO received a VA Form 9 with 
respect to the issues of entitlement to service connection 
for arthritis of the right knee, as well as fatigue, sleepy 
spells, and excessive sweating when exercising as chronic 
disabilities due to an undiagnosed illness.  The VA Form 9 
was signed and dated by the veteran on September 21, 1995, 
and he requested a personal hearing before a hearing officer 
at the RO.  In November 1995, the veteran presented testimony 
related to his claims.  On July 19, 1996, the hearing officer 
issued an SSOC which continued the denial of the veteran's 
claims.  The representative submitted a VA Form 1-646, 
Statement of Accredited Representative in Appealed Case, and 
the case was certified to the Board.  

As noted in the Introduction, above, the Board, upon 
preliminary review of this case, discovered that the 
veteran's Substantive Appeal was not timely filed, and, in 
February 2000, remanded the matter to the RO for a 
determination on that issue.  The Board's remand informed the 
veteran of all the relevant laws and regulations.  In a 
rating decision of March 3, 2000, the RO concluded that the 
veteran had failed to file a timely substantive appeal.  In a 
letter and SSOC of March 15, 2000, the RO informed the 
veteran of this development, and provided him the opportunity 
to submit additional evidence or written argument on the 
matter.  The veteran's representative was also provided with 
a copy of this letter.  

In his March 2001 VA Form 646, the veteran's local 
representative asserted that the veteran had filed a timely 
substantive appeal on his claims.  He acknowledged that the 
initial rating decisions were dated in May and June 1994 and 
that NODs pertaining to these issues were received by the RO 
on October 26, 1994.  He also reported that the veteran filed 
a VA Form 9 on September 22, 1995.  He noted that in the VA 
Form 9, the veteran requested a personal hearing and related 
that he would present oral testimony to substantiate his 
claims at that hearing.  

In a March 2001 brief, the veteran's national representative 
reiterated the local representative's contentions.  

II.  Analysis

It is significant that a major change in the law was 
effectuated during the pendency of this appeal, when on 
November 9, 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined and expanded the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

It is evident that the RO has not considered this matter in 
light of the changes effected by the VCAA.  That 
notwithstanding, the question herein presented, that of 
timeliness of filing of a Substantive Appeal, is by 
definition a legal one, and one governed not by the facts 
presented but by the controlling laws and regulations.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  Through 
past actions of the RO and Board, the veteran has been 
informed of the laws and regulations governing the timeliness 
of appeal issues, and he has been afforded the opportunity to 
present evidence and/or argument in support of his claims for 
benefits.  Thus, there is found to be no possibility of 
prejudice to the veteran were the Board to proceed to address 
the timeliness of the appeal question in an effort to 
ascertain whether the Board has jurisdiction.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  Similarly, all evidence needed to adjudicate 
the issues herein addressed has been obtained, and no 
prejudice to the veteran would therefore result, despite the 
fact that the RO has not been afforded the opportunity to 
consider whether any additional notification or development 
actions are required under the VCAA.

An appeal to the Board is initiated by filing a timely NOD, 
and is perfected by filing a timely Substantive Appeal.  
38 C.F.R. §§ 20.200, 20.202 (2000).  The Substantive Appeal 
may be set forth on a VA Form 9 ("Appeal to the Board of 
Veterans' Appeals"), or a predecessor form, or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to the errors of 
fact or law made by the agency of original jurisdiction 
(AOJ).  38 C.F.R. § 20.202 (2000).

To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date that the AOJ mails the SOC to 
the appellant, within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, or within any extended time 
limits prescribed pursuant to a timely-filed request for 
extension of time.  38 C.F.R. §§ 20.302(b), 20.303 (2000).  
The Court has held that, if the claimant fails to file a 
Substantive Appeal in a timely manner, "he is statutorily 
barred from appealing the RO decision."  Roy v. Brown, 5 
Vet. App. 554, 556 (1993).  See also YT v. Brown 9 Vet. App. 
195, 198-99 (1996); Cuevas v. Principi, 3 Vet. App. 542, 546 
(1992).  Cf. Rowell v. Principi, 4 Vet. App. 9 (1993).

The evidence of record shows that the RO mailed the veteran 
notification of its decision of May 10, 1994, to deny his 
claim for entitlement to service connection for arthritis of 
the right knee on May 12, 1994; that the RO mailed him 
notification of its decision of June 10, 1994, to deny his 
claims for entitlement to service connection for fatigue, 
sleepy spells, excessive sweating when exercising, and 
respiratory symptoms as chronic disabilities due to an 
undiagnosed illness on June 21, 1994; that the RO received a 
NOD from him on October 26, 1994; and that the RO mailed an 
SOC to him on June 14, 1995.  It is undisputed that his 
Substantive Appeal as to the issues of service connection for 
arthritis of the right knee and for fatigue, sleepy spells, 
and excessive sweating when exercising, as chronic 
disabilities due to an undiagnosed illness, was not received 
by the RO until September 22, 1995.  The Board therefore 
finds that, since the veteran's September 22, 1995, 
Substantive Appeal was received beyond one year after notice 
of the May and June 1994 rating decisions (on May 12, 1994, 
and June 21, 1994, respectively) and more than 60 days after 
the issuance of the SOC on June 14, 1995, it may not be 
accepted as timely.  In addition, neither the veteran nor his 
representative requested an extension of time in which to 
file the Substantive Appeal pursuant to 38 C.F.R. § 20.303 
(2000) (which requires a request for extension to be 
submitted in writing, and prior to the expiration of time for 
filing the Substantive Appeal).  

The veteran's representative has argued that the veteran's 
personal hearing testimony should be accepted as his 
substantive appeal.  While at times a veteran's testimony may 
be accepted in lieu of a substantive appeal, the time limits 
described above must still be followed.  The veteran 
requested the hearing in September 1995 (when he filed his 
Substantive Appeal), and he testified at the hearing in 
November 1995.  Since the November 1995 date is even later 
than the September 21, 1995 Substantive Appeal date, this 
argument is of no help to the veteran.  

In summary, in a case where the veteran's Substantive Appeal 
was filed both more than 60 days from the date that the RO 
mailed the SOC to him, and more than one year from the date 
the RO mailed notification of its decision to him, and where 
no timely request for extension of time was filed, the 
Substantive Appeal must be considered "untimely."  
Accordingly, the veteran is statutorily barred from appealing 
the May 1994 and June 1994 rating decisions on the issues of 
entitlement to service connection for arthritis of the right 
knee, as well as fatigue, sleepy spells, and excessive 
sweating when exercising as chronic disabilities due to an 
undiagnosed illness, and the Board may not reach the merits 
of the claims, but must dismiss the appeals.  See Roy, supra.  
This action in no way prevents the veteran from reopening his 
claims with new and material evidence in an attempt to 
establish service connection for the claimed disabilities.  

Regarding the claim for service connection for respiratory 
symptoms as a chronic disability resulting from an 
undiagnosed illness, a contrary result is reached.  In this 
instance, it appears that the veteran was, during the appeal 
period, pursuing not only a claim for service connection on a 
direct basis for a respiratory disorder due to exposure to 
oil well fires in Southwest Asia, but also a claim for 
respiratory symptoms as a chronic disability resulting from 
undiagnosed illness.  While the VA Form 9 filed in October 
1994 appears to be directed toward the claim for service 
connection on a direct basis, as opposed to the claim for 
respiratory problems due to undiagnosed illness, the RO in 
its rating judgment accepted the October 1994 Form 9 as a 
Substantive Appeal as to the entirety of the veteran's appeal 
for service connection for respiratory illness.  In so doing, 
they advised the veteran by letter, dated June 21, 1995, that 
no further VA Form 9 need be submitted as to the claim for 
respiratory symptoms due to an undiagnosed illness.  Under 
the circumstances presented, the Substantive Appeal as to the 
issue of respiratory symptoms due to undiagnosed illness must 
be held to have been timely filed, and, as such, the Board 
has jurisdiction to consider such issue.  Such consideration 
is deferred, pending the completion of the development sought 
below.


ORDER

The appeal for the claim of entitlement to service connection 
for arthritis of the right knee is dismissed.  

The appeal for the claim of entitlement to service connection 
for fatigue as a chronic disability resulting from an 
undiagnosed illness is dismissed.  

The appeal for the claim of entitlement to service connection 
for sleepy spells as a chronic disability resulting from an 
undiagnosed illness is dismissed.  

The appeal for the claim of entitlement to service connection 
for excessive sweating with exercise as a chronic disability 
resulting from an undiagnosed illness is dismissed.  

A timely filed Substantive Appeal as to the issue of 
entitlement to service connection for respiratory symptoms as 
a chronic disability resulting from an undiagnosed illness is 
found.  


REMAND

Because of the change in the law brought about by the VCAA, 
it is evident that the RO has not been afforded the initial 
opportunity of determining whether the notice and other 
development actions required by the VCAA have been attempted 
or completed.  As a result, the veteran he may not have been 
fully informed of the requirements of the claim advanced for 
service connection for respiratory problems as a chronic 
disability resulting from undiagnosed illness and, as a 
result, he may have been denied the opportunity to submit all 
applicable evidence or formulate appropriate argument on 
appeal to the Board.  It thus would be potentially 
prejudicial to the veteran were the Board to proceed to issue 
a merits-based decision at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Based on the foregoing, it is determined that additional 
development is needed for compliance with the VA's duty-to-
assist obligation.  Accordingly, this matter is REMANDED to 
the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
are completed with respect to the issue 
on appeal.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claim for service connection for 
respiratory problems as a chronic 
disability resulting from an undiagnosed 
illness, including evidence of treatment, 
non-medical indicators of the existence 
of such conditions (for example, 
documentation of time lost from work, 
evidence affirming changes in the 
veteran's physical abilities, etc.), 
and/or lay statements by family members 
or others.  The RO should also advise the 
veteran of his right to submit any 
additional argument and/or evidence in 
support of such claim.  Such evidence may 
be of a lay or medical variety, including 
but not limited to copies of service 
medical or personnel records he may hold 
in his possession; statements from 
service medical personnel; "buddy" 
certificates or affidavits from fellow 
service persons; employment or retirement 
physical examinations; medical evidence 
from hospitals, clinics, and private 
physicians by which or by whom the 
veteran may have been treated; letters 
written during service; photographs; 
pharmacy prescription records; or 
insurance examinations.  

3.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for respiratory problems 
prior to, during, and after his discharge 
from military service.  The approximate 
dates of any such evaluation or treatment 
should also be provided, to the extent 
possible.  

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
copies of the evaluation and treatment 
records not already on file from those 
medical professionals or institutions 
referenced in connection with the 
aforementioned request.  Any and all VA 
treatment records must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request, 
including all pertinent records at the VA 
Medical Center in Mountain Home, 
Tennessee.  Such records, once obtained, 
must then be added to the claims folder.  

4.  Thereafter, the veteran is to be 
afforded a VA medical examination by a 
pulmonologist in order to ascertain the 
nature and etiology of his claimed 
respiratory problems as a chronic 
disability resulting from an undiagnosed 
illness.  The veteran's claims folder in 
its entirety, including a copy of this 
remand, is to be furnished to the 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examination is to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation.  Any 
indicated diagnostic studies must also be 
accomplished if deemed warranted by the 
examiner.  All diagnoses to the extent 
that any are shown are then to be set 
forth.

Specific responses are requested to the 
following:

(a)  The examiner should note 
and detail all reported 
symptoms and should provide 
details about the onset, 
frequency, duration, and 
severity of all respiratory 
complaints and indicate what 
precipitates and what relieves 
these complaints.  In addition, 
the examiner should take a work 
history of the veteran and 
determine time lost from work 
due to said symptoms, any 
interference with employment, 
and if special concessions are 
made to the veteran by his 
employer due to said symptoms.

(b)  The examiner should 
determine if there are any 
objective medical indications 
that the veteran is suffering 
from said symptoms. 

(c)  The examiner should 
specifically determine if the 
veteran's symptomatology is due 
to a known diagnostic entity.  
If not, the examiner should 
specifically state whether 
he/she is unable to ascribe a 
diagnosis.  Symptom-based 
"diagnoses" are not 
considered as diagnosed 
conditions for compensation 
purposes. 

(d)  If the manifestations of 
the symptomatology cannot be 
attributed to a diagnosed 
illness, the examiner should be 
asked to determine if there is 
affirmative evidence that the 
undiagnosed illness was not 
incurred during active service 
during the Gulf War, or that 
the undiagnosed illness was 
caused by a supervening 
condition or event that 
occurred between the veteran's 
most recent departure from 
service during the Gulf War or 
any other cause.

The examiner is also asked to offer a 
professional opinion, with full 
supporting rationale, as to the 
following:  

Whether it is at least as 
likely as not that the 
veteran's respiratory problems 
are the result an undiagnosed 
illness originating during the 
veteran's period of military 
service, inclusive of service 
in Southwest Asia during Desert 
Shield/Storm?  

Use by the examiner of the 
italicized standard of proof in 
formulating a response is 
requested.  

5.  Thereafter, the RO should review the 
examination report.  If it is not in 
complete compliance with the instructions 
provided above, appropriate action should 
be taken to return such examination for 
any and all needed action.  

6.  Lastly, the RO should then adjudicate 
the merits of the claim for service 
connection for respiratory symptoms as a 
chronic disability resulting from an 
undiagnosed illness, based on all the 
evidence on file and all governing legal 
authority, including the VCAA and all 
pertinent case law.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case which should include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.  

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.   



		
	Brian J. Milmoe
	Acting Member, Board of Veterans' 
Appeals

 

